Title: From George Washington to Guy Carleton, 3 September 1782
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters 3d Septemr 1782
                  
                  At the desire of the Secretary at War, I transmit to your Excellency a further List of the Citizens of So. Carolina, who wish to be returned to their Homes, in flag Vessels to be furnished by you.
                  Your Excellency will recollect that, in the List inclosed to you in my Letter of the 4th of July, mention was made of a further Number, who would be desirous of being provided for in the same manner in the fall.  I have the Honor to be Sir Your Excellency’s Most Obedient and most humble Servant
                  
                     Go: Washington
                  
               